SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year-ended December 31, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-152934 Nortek, Inc. (exact name of registrant as specified in its charter) Delaware 05-0314991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act).Yes [_]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [X]No [_] Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_]No [X] There is no established public trading market for any of the common stock of the Company.The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of April 3, 2009 was 3,000. NORTEK, INC. AND SUBSIDIARIES December 31, 2008 PART I Item 1.Business. General Nortek, Inc. (“Nortek”) and its wholly-owned subsidiaries (collectively with Nortek, the “Company”) are diversified manufacturers of innovative, branded residential and commercial building products, operating within four reporting segments: · the Residential Ventilation Products (“RVP”) segment, · the Home Technology Products (“HTP”) segment, · the Residential Air Conditioning and Heating Products (“Residential HVAC“) segment and · the Commercial Air Conditioning and Heating Products (“Commercial HVAC“) segment. Through these segments, the Company manufactures and sells, primarily in the United States, Canada and Europe, a wide variety of products for the professional remodeling and replacement markets, the residential and commercial construction markets, the manufactured housing market and the do-it-yourself, or DIY, market. The levels of residential replacement and remodeling, new residential construction and non-residential construction significantly impact the Company’s performance.Interest rates, seasonality, inflation, consumer spending habits and unemployment are factors that affect these levels. As used in this report, the term “Company” refers to Nortek, Inc., together with its subsidiaries, unless the context indicates otherwise.The term “Company” is used for convenience only and is not intended as a precise description of any of the separate corporations, each of which manages its own affairs.Nortek Holdings, Inc. (“Nortek Holdings”) holds all of the capital stock of Nortek.NTK Holdings, Inc. (“NTK Holdings”) holds all of the capital stock of Nortek Holdings. Additional information concerning the Company’s business is set forth in Management’s Discussion and Analysis of Financial Condition and Results of Operations, Item 7 of Part II of this report, incorporated herein by reference.Additional information on foreign and domestic operations is set forth in Note 9 of the Notes to the Consolidated Financial Statements, Item 8 of Part II of this report, incorporated herein by reference. The Company’s Business Segments During 2008, the Company changed the composition of its reporting segments to reflect the Residential HVAC segment separately.In accordance with Statement of Financial Standards (“SFAS”) No. 131, “Disclosures about Segments of an Enterprise and Related Information”, the Company has restated prior period segment disclosures to conform to the new composition. Residential Ventilation Products Segment The Company’s Residential Ventilation Products segment primarily manufactures and distributes room and whole house ventilation products and other products primarily for the professional remodeling and replacement markets, residential new construction market and DIY market.The principal products of the segment, which are sold under the Broan®, NuTone®, Venmar®, Best® and Zephyr® brand names, among others, are: · kitchen range hoods, · exhaust fans (such as bath fans and fan, heater and light combination units), and · indoor air quality products. The Company is one of the world’s largest suppliers of residential range hoods and exhaust fans, and is the largest supplier of these products in North America.The
